Exhibit 10.3

UNCONDITIONAL GUARANTY

June 16, 2005

TradeStation Securities, Inc.
8050 S.W. 10th Street, Suite 4000
Plantation, Florida 33324
(Individually and collectively “Borrower”)

TradeStation Group, Inc.
8050 S.W. 10th Street, Suite 4000
Plantation, Florida 33324
(Individually and collectively “Guarantor”)

Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as “Bank”)

To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, which are and will
be to the direct interest and advantage of the Guarantor, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, which are and will be to the direct
interest and advantage of the Guarantor, Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and affiliates the timely payment and performance of all liabilities and
obligations of Borrower to Bank under the Loan Documents, as defined below, and
all obligations of Borrower to Bank or any of its affiliates under any swap
agreement (as defined in 11 U.S.C. § 101, as in effect from time to time),
however and whenever incurred or evidenced, whether primary, secondary, direct,
indirect, absolute, contingent, due or to become due, now existing or hereafter
contracted or acquired, and all modifications, extensions and renewals thereof
(collectively, the “Guaranteed Obligations”).

Guarantor further covenants and agrees:

GUARANTOR’S LIABILITY. This Guaranty is a continuing and unconditional guaranty
of payment and performance and not of collection. This Guaranty does not impose
any obligation on Bank to extend or continue to extend credit or otherwise deal
with Borrower at any subsequent time. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
the Guaranteed Obligations is rescinded, avoided or for any other reason must be
returned by Bank, and the returned payment shall remain payable as part of the
Guaranteed Obligations, all as though such payment had not been made. Except to
the extent the provisions of this Guaranty give Bank additional rights, this
Guaranty shall not be deemed to supersede or replace any other guaranties given
to Bank by Guarantor; and the obligations guaranteed hereby shall be in addition
to any other obligations guaranteed by Guarantor pursuant to any other agreement
of guaranty given to Bank and other guaranties of the Guaranteed Obligations.

TERMINATION OF GUARANTY. Guarantor may terminate this Guaranty only by written
notice, delivered personally to or received by certified or registered United
States Mail by an authorized officer of Bank at the address for notices provided
herein. Such termination shall be effective only with respect to Guaranteed
Obligations arising more than 15 days after the date such written notice is
received by said Bank officer. Such termination shall not be effective with
respect to Guaranteed Obligations (including any subsequent extensions,
modifications or compromises of the Guaranteed Obligations) then existing, or
Guaranteed Obligations arising subsequent to receipt by Bank of said notice if
such Guaranteed Obligations are a result of Bank’s obligation to make advances
pursuant to a commitment, or are based on Borrower’s obligations to make
payments pursuant to any swap agreement (as defined in 11 U.S.C. § 101, as in
effect from time to time), entered into prior to expiration of the 15 day notice
period, or are a result of advances which are necessary for Bank to protect or
preserve its interests.

CONSENT TO MODIFICATIONS. Guarantor consents and agrees that Bank (and, with
respect to swap obligations, its affiliates) may from time to time, in its sole
discretion, without affecting, impairing, lessening or releasing the obligations
of Guarantor hereunder: (a) extend or modify the time, manner, place or terms of
payment or performance and/or otherwise change or modify the credit terms of the
Guaranteed Obligations; (b) increase, renew, or enter into a novation of the
Guaranteed Obligations; (c) waive or consent to the departure from terms of the
Guaranteed Obligations; (d) permit any change in the business or other dealings
and relations of Borrower or any other guarantor with Bank; (e) proceed against,
exchange, release, realize upon, or otherwise deal with in any manner, any
liabilities or obligations of Guarantor; and (f) proceed against, settle,
release, or compromise with Borrower, any insurance carrier, or any other person
or entity liable as to any part of the Guaranteed Obligations, and/or
subordinate the payment of any part of the Guaranteed Obligations to the payment
of any other obligations, which may at any time be due or owing to Bank; all in
such manner and upon such terms as Bank may deem appropriate, and without notice
to or further consent from Guarantor. No invalidity, irregularity, discharge or
unenforceability of, or action or omission by, Bank relating to any part of the
Guaranteed Obligations or any security therefor shall affect or impair this
Guaranty.

WAIVERS AND ACKNOWLEDGMENTS. Guarantor waives and releases the following rights,
demands, and defenses Guarantor may have with respect to Bank (and, with respect
to swap obligations, its affiliates) and collection of the Guaranteed
Obligations: (a) promptness and diligence in collection of any of the Guaranteed
Obligations from Borrower or any other person liable thereon, and in foreclosure
of any security interest and sale of any property serving as collateral for the
Guaranteed Obligations; (b) any law or statute that requires that Bank (and,
with respect to swap obligations, its affiliates) make demand upon, assert
claims against, or collect from Borrower or other persons or entities, foreclose
any security interest, sell collateral, exhaust any remedies, or take any other
action against Borrower or other persons or entities prior to making demand
upon, collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under Va. Code §§ 49-25 and 49-26, et seq., N.C.G.S. §§ 26-7, et seq., Tenn.
Code Ann. § 47-12-101, O.C.G.A. § 10-7-24, Mississippi Code Ann. Section 87-5-1,
and any successor statute and any other applicable law; (c) any law or statute
that requires that Borrower or any other person be joined in, notified of or
made part of any action against Guarantor; (d) that Bank or its affiliates
preserve, insure or perfect any security interest in collateral or sell or
dispose of collateral in a particular manner or at a particular time, provided
that Bank’s obligation to dispose of Collateral in a commercially reasonable
manner is not waived hereby; (e) notice of extensions, modifications, renewals,
or novations of the Guaranteed Obligations, of any new transactions or other
relationships between Bank, Borrower and/or any guarantor, and of changes in the
financial condition of, ownership of, or business structure of Borrower or any
other guarantor; (f) except to the extent any of the following rights are
expressly granted in any of the Loan Documents, presentment, protest, notice of
dishonor, notice of default, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale, and all
other notices of any kind whatsoever to which Guarantor may be entitled; (g) the
right to assert against Bank or its affiliates any defense (legal or equitable),
set-off, counterclaim, or claim that Guarantor may have at any time against
Borrower or any other party liable to Bank or its affiliates; (h) all defenses
relating to invalidity, insufficiency, unenforceability, enforcement, release or
impairment of Bank or its affiliates’ lien on any collateral, of the Loan
Documents, or of any other guaranties held by Bank; (i) any right to which
Guarantor is or may become entitled to be subrogated to Bank or its affiliates’
rights against Borrower or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Bank or
its affiliates against Borrower or any security which Bank or its affiliates now
has or hereafter acquires, until such time as the Guaranteed Obligations have
been fully satisfied beyond the expiration of any applicable preference period;
(j) any claim or defense that acceleration of maturity of the Guaranteed
Obligations is stayed against Guarantor because of the stay of assertion or of
acceleration of claims against any other person or entity for any reason
including the bankruptcy or insolvency of that person or entity; and (k) the
right to marshalling of Borrower’s assets or the benefit of any exemption
claimed by Guarantor. Guarantor acknowledges and represents that Guarantor has
relied upon Guarantor’s own due diligence in making an independent appraisal of
Borrower, Borrower’s business affairs and financial condition, and any
collateral; Guarantor will continue to be responsible for making an independent
appraisal of such matters; and Guarantor has not relied upon Bank or its
affiliates for information regarding Borrower or any collateral.

FINANCIAL CONDITION. Guarantor warrants, represents and covenants to Bank and
its affiliates that on and after the date hereof: (a) the fair saleable value of
Guarantor’s assets exceeds its liabilities, Guarantor is meeting its current
liabilities as they mature, and Guarantor is and shall remain solvent; (b) all
financial statements of Guarantor furnished to Bank are correct and accurately
reflect in all material respects, the financial condition of Guarantor as of the
respective dates thereof; (c) since the date of such financial statements, there
has not occurred a material adverse change in the financial condition of
Guarantor; and (d) as of the date hereof, there are not now pending any
undischarged judgments against Guarantor, no federal or state tax liens have
been filed or threatened against Guarantor, and Guarantor is not in default or
claimed default under any material agreement; and (e) at such reasonable times
as Bank requests, Guarantor will furnish Bank and its affiliates with such other
financial information as Bank and its affiliates may reasonably request;
provided that such information shall be used strictly for the Bank’s internal
credit review purposes and the confidentiality of such information shall be
protected in accordance with the Bank’s policies on confidential information and
in accordance with applicable law.

INTEREST AND APPLICATION OF PAYMENTS. Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the Guaranteed Obligations. Monies received from any source
by Bank or its affiliates for application toward payment of the Guaranteed
Obligations may be applied to such Guaranteed Obligations in any manner or order
deemed appropriate by Bank and its affiliates.

DEFAULT. If any of the following events occur, a default (“Default”) under this
Guaranty shall exist: (a) failure of timely payment or performance of the
Guaranteed Obligations or a default under any Loan Document, with respect to
which any non-payment related failure to perform is not cured within ten
(10) days following written notice to Guarantor (the right to cure may not be
utilized more than once in any twleve (12) month period); (b) a material breach
by Guarantor of any agreement or representation contained or referred to in the
Guaranty, or any of the Loan Documents, or contained in any other contract or
agreement of Guarantor with Bank or its affiliates, whether now existing or
hereafter arising; (c) the death of, appointment of a guardian for, dissolution
of, termination of existence of, loss of good standing status by, appointment of
a receiver for, assignment for the benefit of creditors of, or the commencement
of any insolvency or bankruptcy proceeding by or against Guarantor; and/or
(d) Bank determines in good faith, in its reasonable discretion, that the
prospects for payment or performance of the Guaranteed Obligations are
materially impaired or a material adverse change has occurred in the business or
prospects of Borrower or Guarantor, financial or otherwise.

If a Default occurs, the Guaranteed Obligations shall be due immediately and
payable without notice, other than Guaranteed Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time) with
Bank or its affiliates, which shall be due in accordance with and governed by
the provisions of said swap agreements, and, Bank and its affiliates may
exercise any rights and remedies as provided in this Guaranty and other Loan
Documents, or as provided at law or equity. Guarantor shall pay interest on the
Guaranteed Obligations from such Default at the highest rate of interest charged
on any of the Guaranteed Obligations.

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION. Guarantor shall pay all of Bank’s
and its affiliates’ reasonable expenses incurred to enforce or collect any of
the Guaranteed Obligations, including, without limitation, reasonable
arbitration, paralegals’, attorneys’ and experts’ fees and expenses, whether
incurred without the commencement of a suit, in any suit, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.

SUBORDINATION OF OTHER DEBTS. Guarantor agrees: (a) other than pursuant to
expense allocation arrangements and agreements entered into to comply with
applicable regulatory requirements, to subordinate the obligations now or
hereafter owed by Borrower to Guarantor (“Subordinated Debt”) to any and all
obligations of Borrower to Bank or its affiliates now or hereafter existing
while this Guaranty is in effect, provided however that Guarantor may receive
regularly scheduled principal and interest payments on the Subordinated Debt so
long as (i) all sums due and payable by Borrower to Bank and its affiliates have
been paid in full on or prior to such date, and (ii) no event or condition which
constitutes or which with notice or the lapse or time would constitute an event
of default with respect to the Guaranteed Obligations shall be continuing on or
as of the payment date; (b) Guarantor will either place a legend indicating such
subordination on every note, ledger page or other document evidencing any part
of the Subordinated Debt or deliver such documents to Bank; and (c) except as
permitted by this paragraph, Guarantor will not request or accept payment of or
any security for any part of the Subordinated Debt, and any proceeds of the
Subordinated Debt paid to Guarantor, through error or otherwise, shall
immediately be forwarded to Bank by Guarantor, properly endorsed to the order of
Bank, to apply to the Guaranteed Obligations.

MISCELLANEOUS. Assignment. This Guaranty and other Loan Documents shall inure to
the benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Bank’s interests in and rights under
this Guaranty and other Loan Documents are freely assignable, in whole or in
part, by Bank. Any assignment shall not release Guarantor from the Guaranteed
Obligations. Organization; Powers. Guarantor (i) is (a) an adult individual and
is sui juris, or (b) a corporation, general partnership, limited partnership,
limited liability company or other legal entity (as indicated below), duly
organized, validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization, (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Guaranty and any other Loan Document to which it
is a party. Applicable Law; Conflict Between Documents. This Guaranty shall be
governed by and construed under the laws of the state named in Bank’s address
shown above without regard to that state’s conflict of laws principles. If the
terms of this Guaranty should conflict with the terms of any commitment letter
that survives closing, the terms of this Guaranty shall control. Guarantor’s
Accounts. Except as prohibited by law, Guarantor grants Bank and its affiliates
a security interest in all of Guarantor’s accounts with Bank and its affiliates.
Jurisdiction. Guarantor irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank’s address shown above. Severability. If
any provision of this Guaranty or of the other Loan Documents shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Guaranty or
other Loan Documents. Notices. Any notices, demands or similar communications to
Guarantor shall be sufficiently given if in writing and mailed or delivered to
Guarantor’s address shown above or such other address as provided hereunder, and
to Bank, if in writing and mailed or delivered to Wachovia Bank, National
Association, Mail Code VA7628, P.O. Box 13327, Roanoke, VA 24040 or Wachovia
Bank, National Association, Mail Code VA7628, 10 South Jefferson Street,
Roanoke, VA 24011 or such other address as Bank may specify in writing from time
to time. Notices to Bank must include the mail code. In the event that Guarantor
changes Guarantor’s address at any time prior to the date the Guaranteed
Obligations are paid in full, Guarantor agrees to promptly give written notice
of said change of address to Bank by registered or certified mail, return
receipt requested, all charges prepaid. Plural; Captions. All references in the
Loan Documents to borrower, guarantor, person, document or other nouns of
reference mean both the singular and plural form, as the case may be, and the
term “person” shall mean any individual person or entity. The captions contained
in the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Binding Contract. Guarantor by
execution of and Bank by acceptance of this Guaranty agree that each party is
bound to all terms and provisions of this Guaranty. Amendments, Waivers and
Remedies. No waivers, amendments or modifications of this Guaranty and other
Loan Documents shall be valid unless in writing and signed by an officer of
Bank. No waiver by Bank or its affiliates of any Default shall operate as a
waiver of any other Default or the same Default on a future occasion. Neither
the failure nor any delay on the part of Bank or its affiliates in exercising
any right, power, or privilege granted pursuant to this Guaranty and other Loan
Documents shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege. All remedies available to Bank or its
affiliates with respect to this Guaranty and other Loan Documents and remedies
available at law or in equity shall be cumulative and may be pursued
concurrently or successively. Partnerships. If Guarantor is a partnership, the
obligations, liabilities and agreements on the part of Guarantor shall remain in
full force and effect and fully applicable notwithstanding any changes in the
individuals comprising the partnership. The term “Guarantor” includes any
altered or successive partnerships, and predecessor partnership(s) and the
partners shall not be released from any obligations or liabilities hereunder.
Loan Documents. The term “Loan Documents” refers to all documents executed in
connection with and related to the Guaranteed Obligations and may include,
without limitation, loan agreements, promissory notes and any amendments or
supplements (excluding swap agreements as defined in 11 U.S.C. § 101, as in
effect from time to time). LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.
EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN
ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. FINAL AGREEMENT. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

FINANCIAL COVENANT. Guarantor (for these purposes only, viewed on a consolidated
basis with its subsidiaries) agrees to the following provisions from the date
hereof until final payment in full of the Guaranteed Obligations, unless Bank
shall otherwise consent in writing. Funded Debt to EBITDA Ratio. Guarantor
shall, at all times, maintain a Funded Debt to EBITDA Ratio of not more than
1.00 to 1.00. This covenant shall be monitored for compliance purposes quarterly
on a rolling four quarter basis. “Funded Debt to EBITDA Ratio” shall mean the
sum of all Funded Debt divided by EBITDA. “Funded Debt” shall mean, as applied
to any person or entity, the sum of all indebtedness for borrowed money,
including, without limitation, capital lease obligations and and unreimbursed
drawings under letters of credit, or any other monetary obligation evidenced by
a note, bond, debenture or other similar agreement or similar instrument of that
person or entity, excluding any debt fully subordinated to Bank on terms and
conditions acceptable to Bank. “EBITDA” shall mean the sum of earnings before
interest expense, income taxes, depreciation and amortization.

FINANCIAL AND OTHER INFORMATION. Guarantor shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Guarantor’s
financial condition; provided that such information shall be used strictly for
the Bank’s internal credit review purposes and the confidentiality of such
information shall be protected in accordance with the Bank’s policies on
confidential information and in accordance with applicable law. Such information
shall be true, complete, and accurate.

NEGATIVE COVENANTS. Guarantor agrees that from the date hereof and until final
payment in full of the Guaranteed Obligations, unless Bank shall otherwise
consent in writing, Guarantor will not: Default on Other Contracts or
Obligations. Default on any material contract with, or material obligation when
due to, a third party or default in the performance of any obligation to a third
party incurred for money borrowed. Government Intervention. Permit the assertion
or making of any seizure, vesting or intervention by or under authority of any
governmental entity, as a result of which the management of Guarantor or any
guarantor is displaced of its authority in the conduct of its respective
business or such business is curtailed or materially impaired. Judgment Entered.
Permit the entry of any monetary judgment or the assessment against, the filing
of any tax lien against, or the issuance of any writ of garnishment or
attachment against any property of or debts due.

ANNUAL FINANCIAL STATEMENTS. Guarantor shall deliver to Bank, within 120 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement, statement of cash flows, and the auditors
management letter, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis. All such statements shall be examined
by an independent certified public accountant reasonably acceptable to Bank. The
opinion of such independent certified public accountant shall not be acceptable
to Bank if qualified due to any limitations in scope imposed by Guarantor or any
other person or entity.

PERIODIC FINANCIAL STATEMENTS. Guarantor shall deliver to Bank, within 45 days
after the end of each fiscal quarter, unaudited management-prepared quarterly
financial statements including, without limitation, a balance sheet, profit and
loss statement and statement of cash flows, and prepared in conformity with
generally accepted accounting principles, applied on a basis consistent. Such
statements shall be certified as to their correctness in all material respects
by a principal financial officer of Guarantor and, in each case, if audited
statements are required, subject to audit and year-end adjustments.

COMPLIANCE CERTIFICATE. Together with each set of annual financial statements
and periodic financial statements as described above, Guarantor shall deliver to
Bank a compliance certificate in a form attached hereto as Exhibit “A”.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
GUARANTOR BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
GUARANTY. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS GUARANTY.

1

IN WITNESS WHEREOF, Guarantor, on the day and year first written above, has
caused this Unconditional Guaranty to be executed under seal.

TradeStation Group, Inc.

By: /s/ Salomon Sredni



      Name: Salomon Sredni
Title: President

Tracking #: 1
CAT — Deal # 305919 Facility ID 276516

2

Exhibit A

COVENANT COMPLIANCE CERTIFICATE

The undersigned, on behalf of TradeStation Group, Inc., a Florida corporation
(“Guarantor”), hereby certifies to Wachovia Bank, National Association (“Bank”),
and pursuant to the Unconditional Guaranty (“Guaranty”) dated as of June      ,
2005 executed and delivered by Guarantor in favor of Bank, as follows:

1. This Certificate is delivered to you pursuant to the Guaranty. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the loan documents (the “Loan Documents”) executed in connection with
the Guaranty.

2. I have reviewed the financial statements of the Guarantor and the
consolidated subsidiaries, including TradeStation Securities, Inc. (the
“Borrower”), dated as of      , 200     and for the fiscal quarter then ended
and such statements fairly present, in all material respects, the financial
condition of the Guarantor and the consolidated subsidiaries as of the dates
indicated and the results of its operations and cash flows for the period
indicated.

3. I have reviewed the terms of the loan documents and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and the condition of the borrower, guarantor and the consolidated subsidiaries
during the accounting period covered by the financial statements referred to in
paragraph 2 above. Such review has not disclosed the existence during or at the
end of such accounting period of any condition or event that constitutes a
default pursuant to the loan documents, nor do i have any knowledge of the
existence of any such condition or event as of the date of this compliance
certificate.

4. The Guarantor and the consolidated subsidiaries are in compliance with the
Funded Debt to EBITDA financial covenant referenced in the Guaranty, as set
forth in the attached Exhibit A.

[Remainder of page intentionally left blank]

3

WITNESS the following signature as of the        day of
                              , 200      .

TradeStation Group, Inc.

By: _     _     _     _

Name: _     _     _     _

Title: Chief Financial Officer

4

Schedule A
to
Covenant Compliance Certificate

          COVENANT   ACTUAL
 
  As of ___

Funded Debt to EBITDA Ratio
       
(a) Funded Debt
  $ ___________  

EBITDA Calculation (rolling 4Q’s)

                  Most Recent FYE Dated(b)   Plus: Most Recent Interim(c)  
Less: Interim – Last Year(d)
Net Income
 
 
 

 
           
 
           
 
           
Plus:
 
 
 

 
           
Interest Expense
 
 
 

 
           
Income Taxes
 
 
 

 
           
Depreciation
 
 
 

 
           
Amortization
         
 
           
 
           
Total EBITDA
 
 
 


Rolling 4Q EBITDA (b+c-d) = _     _     _ (e)

The product of (a) divided by (e) equals Funded Debt to EBITDA Ratio of
_     _     _     _ .

Bank Requirement : not less than 1.00 to 1.00

Compliance? Yes            No

Page 2

5